DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1
at line 3 the limitation recites “a first device that is fully implanted under the skin of a patient”
at line 8 the limitation recites “a second device that is placed outside the skin of a patient”
In claim 3 
at line 1-2 the limitation recites “a first plate connected to a first portion of the bone and a second portion of the bone”
In claim 7 
at line 3-4 the limitation recites “movement of the first magnetic element to have the distraction element perform distraction on the bone at a preset rate of distraction.”
These limitations cannot be satisfied without the inclusion of the human organism, or the bone or patient’s skin, therefore, applicant is claiming the bone or patient’s skin as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the distraction device" in line 1 and “the second plate” in line 4-5.  There is insufficient antecedent basis for these limitations in the claim.
In addition claim 3 is indefinite for the recitation of “a first plate connected to a first portion of the bone and a second portion of the bone, and wherein rotation of the first magnetic element can cause the distraction device to perform distraction osteogenesis” in lines 1-4.  It is unclear how the two bones can be distracted if there is a single plate attached to both pieces.  In 
Claim 5 recites the limitation "the second element" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  In the interest in compact prosecution the claim will be interpreted as referring to the second magnetic element.
Claim 13 recites the limitation "the second element" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  In the interest in compact prosecution the claim will be interpreted as referring to the second magnetic element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool et al (US Patent Pub. 20090112262A1).
Pool discloses an apparatus for performing distraction osteogenesis (skeletal manipulation system, Fig. 53, 10-12 and 14).  Specifically in regards to claim 1, the apparatus comprising: a first device (272) that is fully implanted under the skin of a patient, wherein the first device (272) comprises: a distraction element configured to perform distraction osteogenesis on a bone (256) to which the distraction element is attached; a first magnetic element (262) connected to the distraction element (As can be seen in Fig. 53, the distraction device 272 has a proximal and distal portions 258,260 that are attached to bone 256 on opposite sides of a fracture site 274 and wherein magnet 262 is configured to rotate to either move the portions closer or farther apart.) (Fig. 53, Page 21 Para. [0183]).  A second device (1130, see Fig. 10-12) that is 
In regards to claim 2, Pool discloses wherein the first magnetic element (262) is configured to be magnetically coupled to the second magnetic element (1136,1137), and wherein the first magnetic element (262) is configured to rotate in response to rotation of the second magnetic element (1136,1134) as magnetic torque is transferred from the second magnetic element (1136,1134) to the first magnetic element (272) as a result of the rotation of the second magnetic element (1136,1134) (Fig. 53, 10-12,14; and Page 21 Para. [0183] and Page 8 Para. [0093]-Page 9 Para. [0098], Page 11 Para. [0116]-Page 12 Para. [0117]).  
In regards to claim 3, Pool discloses wherein the distraction device comprises a first plate (276) connected to a first portion of the bone (256) and a second plate (278) connected to a second portion of the bone (256), and wherein rotation of the first magnetic element (262) can cause the distraction device to perform distraction osteogenesis by increasing distance between the first plate (276) and the second plate (278) (Fig. 53, Page 21 Para. [0183]).
In regards to claim 5, Pool discloses wherein the processing circuitry (1080) is configured to adjust a rate of distraction at which the distraction element is to perform distraction 
In regards to claim 6, Pool discloses comprising a Hall Effect sensor (1084) that is communicatively coupled to the processing circuitry (1080), and wherein the Hall Effect sensor (1084) is configured to measure a direction and amount of movement of the first magnetic element (262) and a direction and amount of movement of the second magnetic element (1136,1134); and wherein the processing circuitry (1080) is configured to determine, from measurement information received from the Hall Effect sensor (1084), whether the first magnetic element (262) and second magnetic element (1136,1134) are magnetically paired (Page 21 Para. [0183], Page 12 Para. [0117-[0119], Page 13 Para. [0125]; and Fig. 14).
In regards to claim 7, Pool discloses wherein the processing circuitry (1080) is configured to adjust a rotation rate of the second magnetic element (262) based on measurement information indicating the direction and amount of movement of the first magnetic element (1136,1134) to have the distraction element perform distraction on the bone (156) at a preset rate of distraction (Pool discloses that the distraction device can have an RFID tag 1088 that stores size and settings of the distraction device these settings are read by the PLC 1080.  In addition, sensor 1084 is integrated with controller 1080 to allow controller 1080 to identify the amount of distraction and the rotation of magnet 262.) (Fig. 14; and Page 12 Para. [0121]-[0124], and Page 14  Para. [0132]).
In regards to claim 10, Pool discloses wherein the processing circuitry (1080) is configured to measure a distance that the distraction element has distracted and wherein the processing circuitry (1080) is configured to stop the distraction element from performing further distraction if the measured distance exceeds a preset distraction distance (Pool discloses that the 
In regards to claim 12, Pool discloses wherein the second device (1130) comprises an input device (1083) for the user to set input parameters including at least one or more of a torque range for the distraction element, an emergency stop command, duration of distraction, and distraction rate (Pool discloses that the controller 1080 has a keyboard 1083 into which the user can input commands to drive the adjustment device 1130.) (Fig. 14; and Page 12 Para. [0121]-[0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Landsberger (US Patent 6113599).
Pool as shown in Fig. 53, 10-12, and 14 discloses a distraction apparatus comprising a first device having a distraction element and a first magnetic element connected thereto, and a second device having a second magnetic element that drives the first magnetic element, and a 
Landsberger discloses an apparatus for performing distraction osteogenesis. Specifically in regards to claim 4.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool.
Pool in the embodiment shown in Fig. 53, 10-12, and 14 discloses a distraction apparatus comprising a first device having a distraction element and a first magnetic element connected thereto, and a second device having a second magnetic element that drives the first magnetic element, and a processing circuit configured to control the second magnetic element.  However, this embodiment of Pool is silent as to whether there is a means to measure the amount of torque being applied to the second device is within a preset range.
Pool in the embodiment shown in Fig. 35 discloses an apparatus for performing distraction osteogenesis.  Specifically in regards to claim 8, Pool discloses a first device (140) having an first magnetic element (1402) and a second device (1406) having a second magnetic element (1410), and a processing circuitry (1418), wherein the processing circuitry (1418) is configured to determine that a torque transferred to the distraction element of the first device (140) by the second device (1416 connected to 1410) is outside a predetermined operating range of torque for the distraction element (Pool discloses that the gear motor’s 1416 current consumption is proportional to the torque output. Pool discloses that the motor current is continuously monitored and if the current exceeds the maximum amount the motor 1416 is stopped and the brake 1430 is applied.) (Fig. 35, Page 14 Para. [0135]-[0139]).  In regards to claim 9, Pool discloses wherein in response to determining that the torque transferred to the distraction element of the first device (140) by the second device (1406) is outside the predetermined operating range of torque for the distraction element, the processing circuitry (1418) instructs the second device (1406) to adjust a rate of rotation of the second magnetic element (1410) (Pool discloses that the motor current (output torque) is continuously monitored and if the current exceeds the maximum amount the motor 1416 is stopped and the brake 1430 is .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Harrison et al (US Patent Pub. 20060079897A1).
Pool discloses a distraction apparatus comprising a first device having a distraction element and a first magnetic element connected thereto, and a second device having a second magnetic element that drives the first magnetic element, and a processing circuit configured to control the second magnetic element.  In regards to claim 11, Pool discloses wherein the processing circuitry (1080) configured to send directions to a second device (1130) which in turn controls the first device (272) (A user inputs commands to the controller 1080 by means of keyboard 1083 which are then transmitted to the adjustment device 1130.) (Fig. 14; and Page 21 Para. [0183] and Page 11 Para. [0116]-Page 12 Para. [0117]). However, Pool is silent as to processing circuitry displaying the direction the second device should move to be properly paired with the first device.
Harrison in regards to claim 11 discloses a processing circuitry instructs a display (LCD display) to display which direction the second device (44 with 48) should move, during docking of the second device (48), for optimal placement of the second device (44 with 48) with respect to the first device (42 having 90) for the first and second device to be paired (Harrison discloses wherein the external magnet 48 on chest plate 44 can include a strain gauge 74 connected to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool in view of Lee et al (US Patent Pub. 20150351855A1).
Pool discloses a distraction apparatus comprising a first device having a distraction element and a first magnetic element connected thereto, and a second device having a second magnetic element that drives the first magnetic element, and a processing circuit configured to control the second magnetic element.  In regards to claim 11, Pool discloses a second device (1130) having a second magnetic element (1136,1134) (Fig. 10-12). However, Pool is silent as to the second magnetic element being replaceable or removable.
Lee in regards to claim 13, discloses the second magnetic element (330) includes one or more removable magnets (330), and wherein the second magnetic element (330) is configured for a user to replace one or more magnets placed on the second magnetic element (330) with different magnets (Fig. 3; and Page 2 Para. [0041]-[0045]).  It would have been obvious to one having ordinary skills in the art at the time the invention was filed to modify the magnets (1136,1134) of the adjustment device (1130) of Pool to be replaceable and removable as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5626579 to Muschler et al; and US Patent 6849076 to Blunn et al were considered in regards to the claims since they disclose distraction devices that are magnetically controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775